THOMPSON, District Judge.
[1] R. S. §§ 3061 to 3082 (Comp. St. §§ 5763-5765, 5767-5785), inclusive, are applicable to such goods as are subject to duty under the customs laws. The search warrant in the present case is based upon cause to suspect the concealment of merchandise in fraud of the United States under the customs laws, in that the merchandise had been imported into the United States without payment of duties thereon. If intoxicating liquor is subject upon importation to the customs laws, and seized under a lawful search warrant, the evidence so obtained may be used in a prosecution for a crime other than that which may have been described in the affidavit as having been committed. Gouled v. United States, 255 U. S. 298, 41 Sup. Ct. 261, 65 L. Ed. 647.
[2] The prohibition of importation of intoxicating liquor, under title 2, § 3, of the National Prohibition Act, does not apply to all intoxicating liquor. It is provided in the same section that liquor for nonbeverage purposes and wine for sacramental purposes may be imported. There is nothing in the National Prohibition Act repealing the provisions of the Tariff Act of October 3, 1913 (38 Stat. 114), laying customs duties upon the importation of distilled spirits and wines, *207nor the provisions of law for the declaration and entry of intoxicating liquor imported. The seizure is held to have been made under a lawful search warrant, and under the authority of the Gouled Case the evidence may be used in a prosecution for the offenses charged in this case.
Rule discharged.